DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravasz et al. (US 20200387228 A1).

Regarding Claim 11, Ravasz discloses A computer system (ABS reciting “An artificial reality system”, FIG. 3 showing example implementations of a console and an HIVID of the artificial reality systems of FIGS. 1A, 1B.), comprising: 
a display generation component; (Fig. 3 showing head-mounted display 112 including engines 340 in communication with engines 320, 322, 328. ¶53 reciting “Responsive to control by application engine 320, rendering engine 322 generates 3D artificial reality content for display to the user by application engine 340 of HMD 112.”. ¶54 reciting “Application engine 320 and rendering engine 322 construct the artificial content for display to user 110 in accordance with current pose information for a frame of reference, typically a viewing perspective of HIVID 112, as determined by pose tracker 326. ” ¶57 reciting “The user interface engine 328 can define the menu that is displayed and can control actions that are performed in response to selections cause by selection gestures.”)
one or more input devices; (Fig. 3 showing motion sensors 206, image capture devices 138)
one or more processors (Fig. 3 showing processor(s) 312, 302); and 
memory (Fig. 3 showing memory 304, 314) storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for: (¶51 reciting “ Memory 304, 314 may comprise any form of memory for storing data and executable software instructions, such as random-access memory (RAM), read only memory (ROM), programmable read only memory (PROM), erasable programmable read only memory (EPROM), electronically erasable programmable read only memory (EEPROM), and flash memory.” ¶94 reciting “The techniques described in this disclosure may also be embodied or encoded in a computer-readable medium, such as a computer-readable storage medium, containing instructions. Instructions embedded or encoded in a computer-readable storage medium may cause a programmable processor, or other processor, to perform the method, e.g., when the instructions are executed. ”)
displaying, via the display generation component, a first view of at least a portion of a three-dimensional environment; 
while the first view of at least the portion of the three-dimensional environment is being displayed, detecting a first movement of a first hand that meets first criteria; (¶24 disclosing displaying a mixed reality environment, and reciting “artificial reality system 10 uses information captured from a real-world, 3D physical environment to render artificial reality content 122 for display to user 110.” Further, ¶25 disclosing tracking user movement in a viewing perspective of the user, and reciting “the artificial reality application constructs artificial reality content 122 for display to user 110 by tracking and computing pose information for a frame of reference, typically a viewing perspective of HIVID 112. Using HIVID 112 as a frame of reference, and based on a current field of view 130 as determined by a current estimated pose of HIVID 112, the artificial reality application renders 3D artificial reality content which, in some examples, may be overlaid, at least in part, upon the real-world, 3D physical environment of user 110. During this process, the artificial reality application uses sensed data received from HIVID 112, such as movement information” and ¶41 reciting “artificial reality system 20 may dynamically present one or more graphical user interface elements 124, 126 in response to detecting one or more particular gestures by user 110C, such as particular motions, configurations, positions, and/or orientations of the user's hands, fingers, thumbs or arms.”. In addition, ABS disclosing the movement information including a hand gesture, and reciting “The artificial reality system can include a menu that can be activated and interacted with using one hand. In response to detecting a menu activation gesture performed using one hand, the artificial reality system can cause a menu to be rendered.” And ¶5 reciting “artificial reality systems are described that generate and render graphical user interface elements for display to a user in response to detection of one or more pre-defined gestures by the user, such as particular motions, configurations, positions, and/or orientations of the user's hands”)
in response to the detecting the first movement of the first hand that meets the first criteria, displaying, via the display generation component, a first virtual object that includes a first plurality of selectable controls (¶5 disclosing displaying a virtual object in response to the detection of a movement of the user’s hand, and reciting “the artificial reality system may further trigger generation and rendering of the graphical user interface elements in response to detection of particular gestures in combination with other conditions, such as the position and orientation of the particular gestures in a physical environment relative to a current field of view of the user” Further, ¶26 disclosing the virtual object including a plurality of selectable controls, and reciting ”The user interface elements may, for example, be a graphical user interface, such as a menu or sub-menu with which user 110 interacts to operate the artificial reality system, or individual user interface elements selectable and manipulatable by user 110, such as icon elements, toggle elements, drop-down elements, menu selection elements, two-dimensional or three-dimensional shapes, graphical input keys or keyboards, content display windows and the like.” Fig. 1A showing the virtual object menu 124.) at a first position in the first view of at least the portion of the three-dimensional environment, wherein the first position corresponds to a location of the first hand after the first movement in a physical environment; (¶32 disclosing displaying the menu at a location corresponding to a gesture, and reciting “one or more of the defined gestures in the gesture library may trigger the generation, transformation, and/or configuration of one or more user interface elements, e.g., UI menu 124, to be rendered and overlaid on artificial reality content 122, where the gesture may define a location and/or orientation of UI menu 124 in artificial reality content 122.” ¶51 reciting “In response to determining that the user has performed the menu activation gesture, the artificial reality system can render a UI menu (510). In one or more aspects, the menu is rendered in proximity to a virtual hand representing the orientation of the user's hand.”)
while displaying, via the display generation component, the first virtual object at the first position, detecting a second movement of the first hand; and 
in response to detecting the second movement of the first hand, displaying movement of a representation of the first hand in the first view of at least the portion of the three-dimensional environment in accordance with the second movement of the first hand relative to a position of the first virtual object in the first view of at least the portion of the three-dimensional environment.
(¶33 disclosing detecting another gesture to select an item while the UI menu 124 is displayed, and reciting “ A menu sliding gesture may cause a virtual hand that moves in accordance with the user's hand to slide along a dimension of the UI menu 124 while the menu remains stationary in the sliding direction”. In other words, Ravasz teaches in response to detect a menu sliding gesture while the menu is displayed, display the virtual hand moving along a dimension of the menu 124.)

Regarding Claim 5, Ravasz discloses The method of claim 1, wherein detecting the second movement of the first hand includes detecting a push gesture by the first hand and the method includes: 
in response to detecting the push gesture by the first hand and in accordance with a determination that the push gesture meets activation criteria, selecting a respective selectable control of the first plurality of selectable controls in the first virtual object.
(¶34 disclosing a selection gesture, and reciting “ a particular menu item of the UI menu 124 would be selected if the user were to perform a selection gesture”. Further, ¶76 reciting “the selection gesture can be a movement of the hand in a direction that is substantially normal to the plane of the UI menu”, where a movement of the hand in a direction that is normal to the plane of the UI menu reads on a push gesture.)

Regarding Claim 7, Ravasz discloses The method of claim 1, including: 
in response to detecting the second movement of the first hand: 
in accordance with a determination that the second movement of the first hand corresponds to placing the first hand into a third configuration, performing a first operation with respect to the first virtual object; (Fig. 7B. ¶76 reciting “the menu item 708 in proximity to the slidably engageable UI element 706 can be highlighted or otherwise augmented or modified to indicate that the menu item 708 will be selected upon the user performing a selection gesture 708. A label 710 can be provided in proximity to the menu element 708 in addition to, or instead of highlighting the menu item 708 . . .  the selection gesture may cause an application to be instantiated, or can cause a currently running application to be brought into the foreground of the display of the HIVID, or in some cases may cause the artificial reality system to perform some action within the particular executing artificial reality application.”, where the hand moving in proximity to the menu item 708 and the selection gesture correspond to the second movement of the first hand.) and 
in accordance with a determination that the second movement of the first hand corresponds to placing the first hand into a fourth configuration that is different from the third configuration, performing a second operation that is different from the first operation with respect to the first virtual object. (Fig. 7C showing the virtual hand is place into another configuration different than 708 shown in Fig. 7B. ¶84 disclosing a selection gesture on a configuration 712 different than 708, and reciting “the virtual hand 136 and slidably engageable UI element 706 are in proximity to menu item 712. The artificial reality system can remove highlighting from menu element 708 and can highlight menu element 712 to indicate that menu element 712 will be selected if the user performs the selection gesture.” In addition, ¶76 disclosing a selection gesture would perform an operation accordingly.)

Regarding Claim 8, Ravasz discloses The method of claim 1, wherein displaying, via the display generation component, the first view of at least the portion of the three-dimensional environment includes displaying a mixed-reality environment of a first application (¶24 reciting “artificial reality content 122 may comprise a mixture of real-world imagery and virtual objects, e.g., mixed reality and/or augmented reality.”), and wherein displaying the first virtual object includes replacing or blocking a view of at least a portion of the mixed-reality environment of the first application. (¶41 disclosing displaying the menu (i.e. the first virtual object) replacing or blocking a portion of the mixed-reality environment, and reciting “In a manner similar to the examples discussed above with respect to FIG. 1A, console 106 and/or HIVID 112C of artificial reality system 20 generates and renders user interface elements 124, 126, which may be overlaid upon the artificial reality content 122 displayed to user 110C.”)

Claim 1, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 12, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravasz et al. (US 20200387228 A1).

Regarding Claim 2, Ravasz discloses The method of claim 1, including: 
after detecting the second movement of the first hand, and while displaying the first virtual object at the first position in the first view of at least the portion of the three-dimensional environment, detecting movement of at least a first portion of the computer system; and 
in response to detecting the movement of at least the first portion of the computer system, updating the view of at least the portion of the three-dimensional environment and moving the first virtual object in the view of at least the portion of the three-dimensional environment in accordance with the movement of at least the first portion of the computer system.
(¶39 disclosing updating a view of the 3D environment and moving virtual objects accordingly based on the movement of the HMDs 112, and reciting “Artificial reality system 20 uses data received from cameras 102, HMDs 112, and controllers 114 to capture 3D information within the real world environment, such as motion by users 110 and/or tracking information with respect to users 110 and objects 108, for use in computing updated pose information for a corresponding frame of reference of HMDs 112. As one example, the artificial reality application may render, based on a current viewing perspective determined for HIVID 112C, artificial reality content 122 having virtual objects 128A-128C (collectively, “virtual objects 128”) as spatially overlaid upon real world objects 108A-108C (collectively, “real world objects 108”). Further, from the perspective of HIVID 112C, artificial reality system 20 renders avatars 120A, 120B based upon the estimated positions for users 110A, 110B, respectively.” )
Ravasz discloses moving virtual objects in accordance with the movement of at least the first portion of the computer system. However, Ravasz does not explicitly disclose moving the menu (i.e. the first virtual object) in accordance with the movement of at least the first portion of the computer system. 
Ravasz, in ¶41, recites “ In a manner similar to the examples discussed above with respect to FIG. 1A, console 106 and/or HIVID 112C of artificial reality system 20 generates and renders user interface elements 124, 126, which may be overlaid upon the artificial reality content 122 displayed to user 110C.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to move the menu in accordance with the movement of at least the first portion of the computer system in a manner similar to the examples of moving the virtual objects 128. The suggestions/motivations would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 3-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravasz et al. (US 20200387228 A1), and in view of Alonso-Ruiz et al. (US 20170357398 A1).

Regarding Claim 3, Ravasz discloses The method of claim 1.
However, Ravasz does not explicitly disclose wherein detecting the second movement of the first hand includes detecting a swipe gesture by the first hand in the physical environment, and the method includes: 
in response to detecting the swipe gesture by the first hand and in accordance with a determination that the first hand is in a first configuration during the swipe gesture, moving input focus from a first selectable control in the first virtual object to a second selectable control different from the first selectable control in the first virtual object in accordance with the second movement of the first hand.
It is well known in the art to move focus from one item to another in response to a swipe gesture. In addition, Alonso-Ruiz teaches “electronic devices that facilitate accelerated scrolling through collections of items, and user interactions with such devices.” (¶2). ¶166 recites “while the distinct swipe inputs are received and before the one or more fast scrolling criteria are satisfied (e.g., while the swipes in the multiple quick swipes are being detected, and thus, before there are sufficient quick swipes detected), the device moves the focus (734) in the user interface from the respective item in the set of items to a different item in the set of items in accordance with the swipe inputs before the one or more fast scrolling criteria are satisfied, such as in FIGS. 6S-6U (e.g., the multiple quick swipes used for initiating the fast scrolling mode cause scrolling through the list before the fast scrolling mode is initiated).” In other words, Alonso-Ruiz teaches “in response to detecting the swipe gesture by the first hand and in accordance with a determination that the first hand is in a first configuration during the swipe gesture, moving input focus from a first selectable control in the first virtual object to a second selectable control different from the first selectable control in the first virtual object in accordance with the second movement of the first hand.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Ravasz) to move focus in the user interface from one item to another in response to a user’s swipe gesture (taught by Alonso-Ruiz). The suggestions/motivations would have been that “Enhancing these interactions improves the user's experience with the device and decreases user interaction time, which is particularly important where input devices are battery-operated.” (¶4), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 4, Ravasz in view of Alonso-Ruiz discloses The method of claim 1, wherein detecting the second movement of the first hand includes detecting a swipe gesture by the first hand in the physical environment, and the method includes: 
in response to detecting the swipe gesture by the first hand and in accordance with a determination that the first hand is in a second configuration during the swipe gesture, displaying a second plurality of selectable controls that were not included in the first virtual object prior to detecting the swipe gesture by the first hand in the second configuration. (Alonso-Ruiz, ¶162 teaching moving the focus from one selectable controls (i.e. the set of items) to another selectable controls (i.e. index objects), and reciting “transitioning the electronic device to the fast scrolling mode includes automatically moving the focus (712) (e.g., a current selection indicator or cursor) from the respective item in the set of items to the respective index object in response to the sequence of one or more inputs including movement of the contact in a direction corresponding to a direction for moving the focus from one item in the set of items to another item in the set of items, such as in FIG. 6U (e.g., when the fast scrolling criteria are met, the current selection indicator automatically moves from the list to the index in response to receiving scrolling inputs, such as up and down swipe inputs, for scrolling through the list—no separate input, such as a right/left swipe, for moving the focus from the list to the index is required).” The suggestions/motivations would have been “Thus, the electronic device automatically indicates to the user that the fast scrolling mode has been initiated, which improves the efficiency of the human-machine interface.” (¶162).)

Regarding Claim 6, Ravasz in view of Alonso-Ruiz discloses The method of claim 5, including: 
in response to detecting the push gesture by the first hand, moving the first virtual object in the first view of at least the portion of the three-dimensional environment in accordance with the movement of the first hand during the push gesture. 
Ravasz, ¶85 recites “Returning to FIG. 6, after determining whether or not horizontal motion has been detected, the artificial reality system can determine if non-horizontal motion by the user hand has occurred (610). For example, the artificial reality system can determine if there has been motion in a vertical direction (i.e., motion parallel to the Y axis) and/or front-to-back or back-to-front motion (i.e., motion parallel to the Z axis). If non-horizontal motion of the user's hand is detected, the artificial reality system can translate the position of the virtual hand, slidably engageable UI element, and UI menu based with the non-horizontal motion.” Also see Fig. 7D and ¶86.
However, Ravasz does not explicitly disclose a push gesture to move the first virtual object. 
It is well known in the art that a drag gesture moves an object displayed on the screen. In addition, Alonso-Ruiz teaches a dragging on a displayed object, and recites “the definition for event 2 (187-2) is a dragging on a displayed object. The dragging, for example, comprises a touch (or contact) on the displayed object for a predetermined phase, a movement of the touch across touch-sensitive display 112, and liftoff of the touch (touch end). ” (¶95). 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Ravasz and Alonso-Ruiz to use a drag gesture (press and hold) to move the menu along with the hand movement. The suggestions/motivations would have been that “Enhancing these interactions improves the user's experience with the device and decreases user interaction time, which is particularly important where input devices are battery-operated.” (Alonso-Ruiz, ¶4), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravasz et al. (US 20200387228 A1), in view of Keskin et al. (US 20170329404 A1).

Regarding Claim 9, Ravasz discloses The method of claim 1, wherein displaying the first virtual object that includes the first plurality of selectable controls.
However, Ravasz does not explicitly disclose in accordance with a determination that the three-dimensional environment corresponds to an environment of a first application, including a first set of selectable controls corresponding to the first application among the first plurality of selectable controls; and 
in accordance with a determination that the three-dimensional environment corresponds to an environment of a second application different from the first application, including a second set of selectable controls corresponding to the second application, different from the first set of selectable controls corresponding to the first application, among the first plurality of selectable controls.
Keskin teaches performing different operations in different state of the applications as shown in Fig. 2. Further, ¶56 recites “a computer system operates an application that is configured to change state and that is further configured to perform a first operation in response to detecting a particular gesture while operating in a first state and to perform a second operation in response to detecting the particular gesture while operating in a second state (act 210). By way of example, the application may be a word processing application, and the operation may be a paste operation following the copying of a selection of text. In a first state, the application may paste the selection with formatting that matches the destination, whereas in a second state, the application may paste the selection with formatting that matches the source, for example.” 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Ravasz and Keskin to display different menus in accordance with different environment of applications. The suggestions/motivations would have been “to provide increased user convenience and computational efficiencies over existing systems.” (¶73), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravasz et al. (US 20200387228 A1), in view of Kato et al. (US 20180292906 A1).

Regarding Claim 10, Ravasz discloses The method of claim 1, wherein the three-dimensional environment includes a mixed reality environment of a first application (¶24 reciting “artificial reality content 122 may comprise a mixture of real-world imagery and virtual objects, e.g., mixed reality and/or augmented reality.”), and wherein the method includes: 
while displaying the first virtual object within the first view of at least the portion of the three-dimensional environment, detecting a third movement of the first hand; (¶78 disclosing detecting a new hand configuration, and reciting “Returning to FIG. 5, after rendering the UI menu 124, artificial reality system may determine a new current configuration of the hand (502).”) and 
in response to detecting the third movement of the first hand and in accordance with a determination that the third movement of the first hand meets preset criteria for exiting the first application, ceasing to display the first virtual object and the first view of at least the portion of the three-dimensional environment (¶79 disclosing ceasing to display the menu, i.e. the first virtual object after detecting a new hand configuration, and reciting “If the artificial reality system detects that the user's hand is no longer performing a menu prompt gesture or a menu activation gesture, then the artificial reality system can determine if a UI menu 124 or menu prompt 810 has been displayed. If so, the artificial reality system can remove the UI menu 124 or menu prompt 810 from the display (514)”); 
Ravasz discloses ceasing to display the menu after detecting a certain hand configuration. However, Ravasz does not explicitly disclose a movement of the hand to stop displaying the menu; and displaying a view of a physical environment and a home menu that includes respective selectable controls for activating different applications.
It is well known in the art to use a hand motion to switch screens. In addition, Kato teaches switching screens using a hand motion gesture, and recites  “in the case where a gesture operation is performed so as to move the hand HD upwards from the bottom, a scree mode becomes a non-display mode which does not perform a screen display, and the display unit 104 is switched to the non-display screen G01. In this state, the user US can observe only an outside world image through the display unit 104. During this screen display (that is, during the executing of the non-display mode), in the case where a gesture operation is performed so as to move the hand HD downward from the top, the non-display mode is released, and the display unit 104 is switched to the home screen G11.” (¶141). Further, ¶144 teaches switching between a setting display screen G21 and the home screen G11 using a hand motion gesture as shown in Fig. 19.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Ravasz) to switch screens using a hand motion gesture (taught by Kato). The suggestions/motivations would have been “ to provide an electronic apparatus that can suppress erroneous detection effectively while realizing operation with a non-contact manner, a method of controlling an electronic apparatus, and a control program of it.” (¶24), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611